IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                            AT NASHVILLE
                                October 19, 2016 Session

                STATE OF TENNESSEE v. JAMES E. FERRELL

                  Appeal from the Circuit Court for Warren County
                   No. 15-CR-772      Larry B. Stanley, Jr., Judge
                      ___________________________________

               No. M2016-01157-CCA-R3-CD – Filed January 11, 2017
                     ___________________________________


The Defendant, James E. Ferrell, was issued a citation for operating a vehicle while
unrestrained by a safety belt, a Class C misdemeanor. He was found guilty and assessed
a fine for the violation in General Sessions Court, and he appealed to the Circuit Court,
which imposed a judgment of conviction and a fine. The Defendant alleges in this appeal
that the Circuit Court did not have jurisdiction over the offense because there was no
warrant issued in the case. We conclude that the Circuit Court had jurisdiction based
upon the issued citation and affirm the conviction.


  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

JOHN EVERETT WILLIAMS, J., delivered the opinion of the court, in which NORMA
MCGEE OGLE and ROBERT W. WEDEMEYER, JJ., joined.

James E. Ferrell, Morrison, Tennessee, pro se.

Herbert H. Slatery III, Attorney General and Reporter; Clark B. Thornton, Assistant
Attorney General; Lisa S. Zavogiannis, District Attorney General; and Justin Walling,
Assistant District Attorney General, for the appellee, State of Tennessee.


                                         OPINION

      On July 25, 2015, the Defendant1 was issued a citation for failing to use a safety
belt while operating a vehicle, in violation of Tennessee Code Annotated section 55-9-
       1
          Although the Defendant styles himself a “Third Party Intervener,” he comes to this
court as a defendant accused of failure to abide by the laws of this State, and we accordingly
refer to him as “the Defendant” in this opinion.
603(a)(1) (2015). The Defendant attempted to seek monetary damages against the State
in a “counterclaim,” which was dismissed in General Sessions Court as barred by
sovereign immunity. The Defendant was found guilty and fined ten dollars in General
Sessions Court.

       The Defendant timely appealed to the Circuit Court and moved to dismiss the
charge on the basis that the Circuit Court lacked subject matter jurisdiction. The Circuit
Court held a hearing at which Trooper Josh Sparkman testified that he observed the
Defendant driving on the highway in Warren County not wearing a seatbelt, stopped the
Defendant, and issued him a citation. The record reveals that the Defendant was driving
a Ford Ranger. The Circuit Court found beyond a reasonable doubt that the Defendant
had violated the seatbelt law, and it imposed a ten-dollar fine on the Defendant. See State
v. Kirk, 392 S.W.3d 622, 624 (Tenn. Crim. App. 2011) (holding that an appeal from a
general sessions court to a circuit court abrogates the judgment of the general sessions
court and requires a new judgment after an independent review). The Defendant appeals
his Circuit Court conviction, arguing that the trial court did not have jurisdiction because
there was no warrant in the record.

        “Subject matter jurisdiction involves the court’s lawful authority to adjudicate a
controversy brought before it.” Johnson v. Hopkins, 432 S.W.3d 840, 843 (Tenn. 2013).
We review a question of jurisdiction de novo. Id. at 844. Circuit courts have original
jurisdiction of crimes unless otherwise provided by statute. T.C.A. §§ 16-10-102, 40-1-
108. The Defendant was convicted by the Circuit Court of a misdemeanor offense under
Tennessee Code Annotated section 55-9-603(a)(1) (2015), which makes it an offense to
operate a passenger motor vehicle in forward motion when not restrained by a safety belt.

       The Defendant cites to Tennessee Code Annotated section 55-10-305 to support
his argument that the trial court had no jurisdiction without a warrant. The statute
provides:

       No judge shall try any case except upon warrant duly prepared in the form
       required by law, which shall be preserved with the other papers pertaining
       to the judge’s office, and no such judge shall collect any fine or cost
       imposed in any case involving a violation of chapters 8 and 9 of this title,
       parts 1-5 of this chapter and § 55-12-139, until that judge has completed the
       entries pertaining to the case in a docket kept for the making of the judge’s
       records.

T.C.A. § 55-10-305. An arrest generally requires a warrant supported by an affidavit of
complaint which is in writing, made on oath before a magistrate, and alleges the essential
facts constituting the offense. See Tenn. R. Crim. P. 3; Tenn. R. Crim. P. 4; State v.
                                            -2-
Harris, 280 S.W.3d 832, 839 (Tenn. Crim. App. 2008); State v. Burtis, 664 S.W.2d 305,
308 (Tenn. Crim. App. 1983); State v. Morgan, 598 S.W.2d 796, 797 (Tenn. Crim. App.
1979). A prosecution may also be commenced on an affidavit of complaint. Tenn. R.
Crim. P. 5(a)(2) (“An affidavit of complaint shall be filed promptly when a person,
arrested without a warrant, is brought before a magistrate.”); State v. Ferrante, 269
S.W.3d 908, 912 (Tenn. 2008) (noting that the Rule clearly contemplates that an arrestee
may be taken before a magistrate to initiate charges through the filing of an affidavit of
complaint); State v. Best, 614 S.W.2d 791, 795 (Tenn. 1981) (holding that when a person
is arrested without a warrant, he must be taken before a magistrate so that “formal
charges can be lodged … by the filing of an affidavit of complaint”).

        The Defendant was not arrested for violating the seatbelt law but was merely
issued a citation. Under the statute mandating the use of seatbelts, “[a] law enforcement
officer observing a violation of this section shall issue a citation to the violator, but shall
not arrest or take into custody any person solely for a violation of this section.” T.C.A. §
55-9-603(f)(1). Accordingly, the Defendant’s traffic offense is governed by Tennessee
Code Annotated section 55-10-207, which regulates traffic citations. A traffic citation is
“a written citation or an electronic citation prepared by a law enforcement officer … with
the intent the citation shall be filed, electronically or otherwise, with a court having
jurisdiction over the alleged offense.” T.C.A. § 55-10-207(a); see also T.C.A. § 40-7-118
(governing citations). For certain offenses, including a violation of the seatbelt law, the
statute requires the issuance of a citation in lieu of arrest. T.C.A. § 55-10-207 (b)(1).
Pursuant to the statute:

       Whenever a traffic citation has been prepared, accepted, and the original
       citation delivered to the court as provided herein, the original citation
       delivered to the court shall constitute a complaint to which the person cited
       must answer and the officer issuing the citation shall not be required to file
       any other affidavit of complaint with the court.

T.C.A. § 55-10-207(d) (emphasis added). Accordingly, the Defendant’s traffic arrest did
not require the trial court to proceed upon a separate warrant; instead the citation itself
was sufficient as an affidavit of complaint in the form required by law. See T.C.A. § 55-
10-305.

       The State correctly notes that the Defendant has unsuccessfully raised this same
issue appealing a previous seatbelt violation. See State v. James Everett Ferrell, No.
M2011-00870-CCA-R3-CD, 2012 WL 2411903, at *1 (Tenn. Crim. App. June 27, 2012).
In his previous appeal, the Defendant received a traffic citation for failure to wear his
safety belt, and he raised the same argument on appeal. Id. This court concluded that the
Defendant failed to provide an adequate appellate record or adequate citations to
                                             -3-
authority, but that, “in any event,” no warrant was required under the statute governing
traffic citations. Id. at *1-2. We come to the same conclusion that the citation issued
dispensed with the warrant requirement.

                                    CONCLUSION

       The trial court had jurisdiction to enter the judgment of conviction, and we affirm
the judgment of the trial court.



                                             ____________________________________
                                            JOHN EVERETT WILLIAMS, JUDGE




                                           -4-